Case 1:14-cv-04958-ER Document 49-1 Filed 02/03/20 Page 1 of 1

The State Bar

OFFICE OF ATTORNEY REGULATION

 

 

of California & CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 888-800-3400 AttorneyRegulation@calbar.ca.gov

CERTIFICATE OF STANDING

January 27, 2020

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, RACHAEL E. YOURTZ,
#291499 was admitted to the practice of law in this state by the Supreme Court of
California on November 30, 2013; that at her request, on March 16, 2015, her
name was changed to RACHAEL E. HUNT on the records of the State Bar of
California; that she has been since the date of admission, and is at date hereof, an
ACTIVE licensee of the State Bar of California; and that no recommendation for
discipline for professional or other misconduct has ever been made by the Board of
Trustees or a Disciplinary Board to the Supreme Court of the State of California.

THE STATE BAR OF CALIFORNIA

Wr

Denise Velasco
Custodian of Records
